The "second gas tax" imposed by Chapter 15659, Acts of 1931, Section 1167 (16) et seq., C.G.L., Perm. Supp. 1936, is a state excise tax *Page 169 
levied by statute, collected by state officials, placed in a named state fund, and allocated to the counties severally to be used for stated public road purposes, with reference to the population, area and stated public road construction indebtedness of the counties severally.
The construction and maintenance of public roads in the several counties of the State may by statute be made a state expense and purpose as well as a county purpose, whether such public roads are designated state roads or preferential roads or not; and the allocation of state road funds to a county for public road purposes indicates an intent to make such purpose a state expense.
Being a state fund derived from excise taxes levied by the statute for public road purposes, the "second gas tax" may be used in whole or in part by the State or by counties for public road purposes as may be provided by statute. The provisions of Chapter 15659, Acts of 1931, as to allocations and appropriations of state public road funds, may be amended in any way not forbidden by the Constitution.
If the "second gas tax," which produces a state public road fund, may be allocated to the counties for public road purposes by reference to the population, area and public road indebtedness of the counties respectively, it may by statute be allocated to the counties for public road purposes in any other way that is not contrary to organic law. The construction and maintenance of public roads, whether they are designated state roads or preferential roads or not, are or may by statute be made a state purpose; and the proceeds of the "second gas tax" may be allocated and used for the construction and maintenance of public roads by designated counties as statutes may provide, whether such allotments accord with those made in Chapter 15659, Acts *Page 170 
of 1931, or not, when vested rights are not thereby invaded and no provision of the Constitution is violated.
The Constitution does not forbid the allocation of portions of a state public road fund to designated counties by statutes which in effect amend a general law allocating such fund to the counties, all of such allotments being for public road purposes; and such statutes changing the method of distributing state road funds to be used by the counties for public road purposes may in effect be appropriations of portions of the state public road funds to accord with allotments made by statutes to particular counties for public road purposes.
TERRELL and CHAPMAN, J.J., concur.